In an action to recover damages for personal injuries, etc., plaintiffs appeal from an order of the Supreme Court, Nassau County, dated September 12, 1978, which denied their motion for leave to serve a supplemental bill of particulars. Order reversed, without costs or disbursements, and motion granted, on condition that plaintiff Helene Lotto submit to further physical and oral examinations before trial, if defendant be so advised, limited to the issues of her injuries and damages. Defendant’s time to serve a demand for said examinations is extended until 20 days after service upon it of a copy of the order to be entered hereon, together with notice of entry thereof. In the event that plaintiffs fail to comply with the demand, if the same be served, then order affirmed, without costs or disbursements. The proposed supplemental bill of particulars, rather than involving additional injuries, would serve only to update the amount of medical expenses for a surgical procedure specifically mentioned in the original bill of particulars. In these circumstances, defendant will suffer no prejudice from the relief hereby granted under the above-imposed condition (see Cippitelli v Hower, 54 AD2d 954; Portilla v Boyke, 51 AD2d 539). O’Connor, J. P., Gulotta, Margett and Mangano, JJ., concur.